Exhibit 3.1 BYLAWS OF OLD DOMINION ELECTRIC COOPERATIVE AS AMENDED AND RESTATED AS OF JULY 26, 2016 ARTICLE1MEMBERSHIP 1.01Requirements for Membership 1.02Limitation of Membership 1.03Membership Certificates 1.04Classes of Membership 1.05Termination of Membership 1.06Electric Rates, Fees, Dues and Assessments ARTICLE2RIGHTS AND LIABILITIES OF MEMBERS 2.01Property Interest of Members 2.02Non-Liability for Debts of ODEC ARTICLE3MEETINGS OF MEMBERS 3.01Annual Meeting of Members 3.02Special Meetings of Members 3.03Notice of Meetings of Members 3.04Voting Delegates 3.05Quorum at Meetings of Members 3.06Voting ARTICLE4DIRECTORS 4.01General Powers 4.02Composition 4.03Qualifications 4.04Nomination 4.05Tenure 4.06Removal 4.07Vacancies 4.08Compensation 4.09Rules, Regulations and Policies ARTICLE5MEETINGS OF DIRECTORS 5.01Annual Board Meeting 5.02Regular Board Meetings 5.03Special Board Meetings 5.04Notice of Board Meetings 5.05Quorum at Board Meetings 5.06Remote Participation 5.07Presence of Others 5.08Voting; Issues Reserved for Supermajority Voting ARTICLE6COMMITTEES 6.01General 6.02Remote Participation 6.03Standing Committee 6.04Executive Committee 6.05Nominating Committee i ARTICLE7OFFICERS 7.01Number and Positions 7.02Term of Office and Election 7.03Removal of Board Officers by Directors 7.04Vacancies 7.05Chair of the Board 7.06Vice Chair 7.07Secretary/Treasurer 7.08CEO ARTICLE8NOT-FOR-PROFIT OPERATION 8.01Not-For-Profit Basis 8.02Patronage 8.03Retirement of Capital 8.04Assignability of Capital 8.05Accounting System ARTICLE9INDEMNIFICATION 9.01Indemnification of Directors and Others ARTICLE10THE CORPORATE SEAL 10.01Design and Inscription ARTICLE11RULES OF ORDER 11.01Parliamentary Procedure ii BYLAWS
